IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 95-20729
                        _____________________


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus


ONE (1) 1990 LEXUS, ET AL.,

                                                        Defendants,

                                 and

STEPHEN ANENE EZEOKE,

                                                Movant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                        (4:95-CR-042-Y-06)
_________________________________________________________________

                         October 9, 1996
Before REYNALDO G. GARZA, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Stephen Anene Ezeoke appeals the grant of default judgment and

partial summary judgment against one 1990 Lexus automobile in this

civil forfeiture action.    We conclude that the district court did

not err in awarding partial summary judgment to the government


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
because no individual demonstrated ownership so as to make an

adequate claim to the Lexus.

     The Lexus and other property items were seized following

Ezeoke’s arrest on charges of bribing a United States Postal

Service employee in a scheme to steal credit cards from the mail.

Ezeoke   pled   guilty    to   the   charge   in   1992   and   is   currently

incarcerated.    At the same time, the government instituted a civil

forfeiture action against the seized property.

     Ezeoke filed an answer to the complaint, but did not file the

verified claim required by Rule C(6) of the Supplemental Rules for

Certain Admiralty and Maritime Claims.1            At a later hearing, the

government observed to the court that no claim had been filed, and

the court questioned Ezeoke concerning his interest in the Lexus.

Ezeoke made a series of conflicting statements, first stating that

he had no interest in the car and that it belonged to his deceased

mother in Nigeria.       When the court informed Ezeoke that he could

not represent his family, Ezeoke changed his story and indicated

that he did have an inherited interest in the car.



     1
       Ezeoke suggests that the claim his attorney filed with the
Postal Inspector’s office satisfies the requirements of Rule C(6).
The purpose of a claim filed pursuant to 19 U.S.C. § 1608, however,
is to prevent an administrative forfeiture from proceeding, and not
to provide the required proof of ownership in a civil forfeiture
case. See, e.g., United States v. U.S. Currency in the Amount of
$2,857.00, 754 F.2d 208, 213 (7th Cir. 1985).




                                       2
     The district court, acting within its discretion under Rule

C(6),   extended     the   time   for   filing   to    permit   notice    to   the

representative of Ezeoke’s mother’s estate.             Ezeoke was ordered to

provide addresses for the individuals whom he alleged had ownership

interests in the Lexus, and notice was duly sent by the government.

Nearly seven months later, no claims had been filed, and the

district court granted the government’s motion for default judgment

and partial summary judgment against the Lexus automobile.

     Rule C(6) requires that a claimant to property subject to a

forfeiture proceeding file a formal claim, verified on oath, within

ten days after process has been served.               We have previously held

that the filing of a formal claim is a “prerequisite” to a

claimant’s right to proceed on the merits.              United States v. One

1988 Dodge Pickup, 959 F.2d 37, 42 n.6 (5th Cir. 1992).                  Criminal

defendants who decline to contest a concurrent forfeiture of seized

property may not later cite the forfeiture in double jeopardy

challenges to their convictions.            United States v. Arreola-Ramos,

60 F.3d 188, 192 (5th Cir. 1996) (holding that defendant who had

failed to file a Rule C(6) claim in forfeiture action could not

claim   that   the   forfeiture     “punished”    him);    United   States     v.

Schinnell, 80 F.3d 1064, 1068 (5th Cir. 1996) (same).

     Ezeoke was given ample notice and opportunity to file the

verified claim plainly required by Rule C(6).             Ezeoke did not, nor




                                        3
did any member of his family, despite the district court’s specific

invitation to do so.    Consequently, the district court properly

granted summary judgment to the government.    Furthermore, Ezeoke’s

motion for reconsideration was meritless because he made no proffer

of specific evidence of ownership sufficient to create a disputed

issue of fact as to ownership of the Lexus.     The fact that he has

submitted additional evidence of ownership on appeal is of no

consequence   because   it   is,   to   say   the   least,   untimely.

Accordingly, the judgment of the district court is

                                                     A F F I R M E D.




                                   4